DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/17/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 and 8 and 15,
 	Beaurepaire teaches a method, comprising:
 	determining, by a device, map information, the map information including information regarding a first location, information regarding a second location, information regarding  one or more virtual barriers; (para [0029]).
 	the first location being associated with the device, and (para [0017])
	providing, by the device and for display, a particular navigation route of the plurality of navigation routes based on disqualifying at least one of the plurality of navigation routes. (para [0029]).
 	Sheha teaches one or more virtual barriers representing one or more software constructs that designate one or more non-physical barriers that are to be navigated around to reach the second location from the first location; (para [0299]).
	disqualifying, by the device, at least one navigation route, of the plurality of navigation routes based on the information regarding the one o/r more virtual barriers; and (para [0299]).


 	The prior art of record do not teach “the one or more virtual barriers defining one or more permitted pedestrian navigation routes from the first location to the second location; 
	identifying, by the device and based on the map information, a plurality of navigation routes including the one or more permitted pedestrian navigation routes, from a first location associated with the device to a second location; 
 	the at least one navigation route being different from the one or more permitted pedestrian navigation routes;”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/JASON E MATTIS/Primary Examiner, Art Unit 2461